EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Santonocito on 10/19/2021.

The application has been amended as follows: 
Cancel claims 8-9, 11-14, and 21.

Allowable Subject Matter
Claim(s) 1-2, 4-7, 15, 18-20, and 22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a neural network is used to model to model the joint distribution of attributes across multiple health surveys to impute substitute values for the missing values to thereby create an output large scale dataset that does not include missing values. The closest prior art, Li et al. (“Using Bayesian latent Gaussian graphical models to infer symptom associations in verbal autopsies” – Hereinafter “Li”) shows a similar system which also includes 
However, Li fails to disclose “wherein the neural network model includes a visible laver comprising visible laver nodes and a hidden layer comprising hidden layer nodes that are configured as a fully connected bipartite graph, and training the neural network model includes estimating, based on current values of the hidden layer nodes, first values for the visible layer nodes corresponding to the missing value indicators.”  These features have been added to independent claims 1 and 15; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666